DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims

Claims 1-19 are presented for examination in this application No. 17/080,469 filed on 10/05/2020. Claim 1 is independent. 

Examiner notes
 (A). Drawings submitted on 10/26/2020 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.
Foreign - Priority    
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korean patent application no. 10-2019-0169660 on 12/18/2019. Examiner further acknowledged that receiving electronics copy of French patent application. Accordingly, the foreign priority filing date is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buecherl et al. (WO2019068420A1).

As to claim 1, BUECHERL discloses a vehicle comprising: 
an electrical device (page 4, In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3. [i.e. electrical device]); and 
a communication device configured to communicate with a server, to receive a software update data, and to provide the software update data to the electrical device (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1.); 
wherein the electrical device includes a communication interface configured to receive the software update data from the communication device, a memory configured to store a software component, and a processor configured to update the software component using the software update data (page 4, In a first step 101, the software update is deciphered by means of the control device 3. This allows the transmission of the software update, which originates from a back-end server 5, via an encrypted communication so that third parties do not have direct access to the data of the software update. In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3.); and 
wherein a storage area in which the software component is stored and a reserved area (“Fig. 4, elements 11 & 12”) allocated to the software component are alternately arranged in the memory (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 2, BUECHERL discloses the vehicle according wherein the electrical device includes a software allocator configured to control an update of the software component stored in the memory (page 4, The control device 3 is set up such that the software update can be stored in the second memory area 8 and the access of the vehicle device 2 to the software from the first memory area 7 to the second memory area 8, which updates a software updated by means of the software update has to control the vehicle device 2, is variable.).

As to claim 3, BUECHERL discloses the vehicle wherein the software allocator is configured to store the software update data in the storage area (“Fig. 7, elements 9 & 10”)  and the reserved area in the memory (“Fig. 4, elements 11 & 12”) (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).


As to claim 4, BUECHERL discloses the vehicle wherein the software allocator is configured to store a memory address of the storage area and a memory address of the reserved area (page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).


As to claim 7, BUECHERL discloses an electrical device for a vehicle comprising: 
a communication interface configured to receive a software update data (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1); 
a memory configured to store a software component (page 4, exemplary embodiment of a data memory of a vehicle device according to the invention. 1 shows an exemplary embodiment of a method 100 according to the invention for processing at least one software update for at least one vehicle device 2. In a first step 101, the software update is deciphered by means of the control device 3. This allows the transmission of the software update, which originates from a back-end server 5, via an encrypted communication so that third parties do not have direct access to the data of the software update. In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle); and  
a processor configured to update the software component by using the software update data, wherein a storage area in which the software component is stored and a reserved area (“Fig. 4, elements 11 & 12”) allocated to the software component are alternately arranged in the memory (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 8, BUECHERL discloses the electrical device further comprising a software allocator configured to control an update of the software component stored in the memory (page 4, The control device 3 is set up such that the software update can be stored in the second memory area 8 and the access of the vehicle device 2 to the software from the first memory area 7 to the second memory area 8, which updates a software updated by means of the software update has to control the vehicle device 2, is variable).

As to claim 9, BUECHERL discloses the electrical device further comprising wherein the software allocator is configured to store the software update data in the storage area (“Fig. 7, elements 9 & 10”) and the reserved area in the memory (“Fig. 4, elements 11 & 12”) (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 10, (a device / vehicle claim) recites substantially similar limitations to claim 4 (a device claim) and is therefore rejected using the same art and rationale set forth above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 11-18 are rejected under 35 U.S.C. 103 as being obvious over Buecherl et al. (WO2019068420A1) in view of Chen et al. (US 2005/0102660 A1).

As to claim 5, Buecherl does not explicitly disclose plurality of storage area and plurality reserved software component are arranged area in the memory.   

However, Chen discloses the mobile device wherein a first storage area (“507”) in which a first software component (“A”)  is stored, a first reserved area (“517”) allocated to the first software component, a second storage area (“509”)in which a second software component (“B”) is stored, and a second reserved area (“519”) allocated to the second software component are arranged in order in the memory (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the mobile device wherein a first storage area in which a first software component is stored, a first reserved area allocated to the first software 

As to claim 6, Chen discloses the mobile device wherein the software allocator is configured to store a first software update data of the first software component in the first storage area and the first reserved area, and store a second software update data of the second software component in the second storage area and the second reserved area (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507. Examiner Note: software modules stored within a device memory in the area of A … D.. In this embodiment, the scatter load files provide configuration information concerning the assignment of software modules (or objects) to slots and the amount of memory space assigned per slot, see pars. 0067-0068).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the mobile device wherein the software allocator is configured to store a first software update data of the first software component in the first storage area and the first reserved area, and store a second software update data of the second software component in the second storage area and the second reserved area, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

As to claim 11, (a device / vehicle claim) recites substantially similar limitations to claim 5 (a device claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 12, (a device / vehicle claim) recites substantially similar limitations to claim 6 (a device claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, BUECHERL discloses a vehicle comprising: 
at least one electrical device (page 4, In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3. [i.e. electrical device]); and 
a communication device configured to communicate with a server, receive a software update data, and provide the software update data to the at least one electrical device (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1); 

Buecherl does not teach the storing of a plurality of components alternatively arranged in memory.  

However, Chen discloses wherein the electrical device includes a communication interface configured to receive the software update data from the communication device, a memory configured to store a software group (“ A … D”), and a processor configured to update the software group using the software update data (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507); 
wherein a storage area in which the software group is stored and a reserved area (“517, 519, 521”)  allocated to the software group are alternately arranged in the memory (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507); and 
wherein the software group (“packages”) includes a plurality of software components (Figs. 4A, 4B, pars. 0057-0058, FIG. 4A is a block diagram of an exemplary arrangement of software modules in a device memory 405 wherein the software modules A, B, C and D 407, 409, 411, 413 are positioned adjacent to each other without any free memory space separating the modules, according to an embodiment of the invention. Beyond the last module 413 is an unused or free memory segment 415 representing the remainder of unused memory. The software modules A 407, B 409, C 411, and D 413 may or may not be related to each other. Being adjacent to each other without any free memory between may cause  … A 427, B 429 and C 431 are adjacent to each other and modules A 427, B 429 do not have any adjacent free memory blocks while software module C 431 has a free memory block 437 adjacent to it, introduced not intentionally, but by random chance.  Examiner note: software group herein packages. The amount of free unused memory space may be identified and calculated in a device memory. The system and method generates software update packages, see abstract and par. 0047).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the electrical device includes a communication interface configured to receive the software update data from the communication device, a memory configured to store a software group, and a processor configured to update the software group using the software update data a storage area in which the software group is stored and a reserved area allocated to the software group are alternately arranged in the memory, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

As to claim 14, Chen discloses the mobile device wherein the electrical device includes a software allocator configured to control an update of the plurality of software components included in the software group (“packages’) stored in the memory (par. 0033, FIG. 1 is a block diagram of a memory initialization and software update system in accordance with an embodiment of the invention. The memory initialization and software update system 105 comprises a generator 107 that generates a software update package for an electronic device 111 with device memory 110 by way of a memory layout specification, a software repository 113, an update agent 109 residing within the electronic device 111 that can apply the update package onto the electronic device 111 to upgrade any existing software resident in the device memory 110 of the electronic device 111, a layout preprocessor 115 that facilitates the introduction of unused memory space for software packages, a user interface 120 to allow input of parameters related to the memory layout specification, and a binary image creator 124 that generates binary image packages for initializing of the device memory 110 of the electronic device 111. The software repository 113 may store software packages generated by the generator 107, as well as binary image packages generated by the binary image creator 124. The software packages generated by the generator 107 comprise software required by the device memory 110 of the electronic device 111 to function properly. The software packages may comprise a number of software modules. Typically, the software (or firmware) is executed upon power up of the electronic device 111 in preparation for normal operation by the user. An external computer system 128 may be used as a source to provide a memory layout specification to the layout preprocessor 115. The terms software package, update package, and software update package used herein includes instructional code that may be processed by the update agent 109 in the creation of updated software in the electronic device 111. Herein, the concept of initializing a device memory 110 by a binary pattern occurs by way of creating a binary data image that is subsequently loaded onto the device memory 110 of the electronic device 111. Note: The terms software package, update package, and software update package used herein includes instructional code that may be processed by the update agent 109 in the creation of updated software. Further, see par. 0041).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the mobile device wherein the electrical device includes a software allocator configured to control an update of the plurality of software components included in the software group (“packages’) stored in the memory, as disclosed by Chen, for the purpose updating and storing number of software modules and packages of software (or firmware) in the electronic device. (see par. 0033 of Chen)

As to claim 15, Buecherl discloses the vehicle wherein the software allocator is configured to store the software update data in the storage area and the reserved area in the memory (“Fig. 4, elements 11 & 12”) (page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 16, Burcher discloses the vehicle according wherein the software allocator is configured to store a memory address of the storage area and a memory address of the reserved area (page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 17, Chen discloses the vehicle wherein: 
a first storage area in which a first software group (“A”) is stored, a first reserved area (“517”) in which the first software group is stored, a second storage area (“509”) in which a second software group (“B”) is stored, and a second reserved area (“519”) in which the second software group is stored are arranged in order in the memory (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507.); and 
the first software group includes a plurality of a first software component (“packages”), and the second software group (“packages”) includes a plurality of a second software component (Figs. 4A, 4B, pars. 0057-0058, FIG. 4A is a block diagram of an exemplary arrangement of software modules in a device memory 405 wherein the software modules A, B, C and D 407, 409, 411, 413 are positioned adjacent to each other without any free memory space separating the modules, according to an embodiment of the invention. Beyond the last module 413 is an unused or free memory segment 415 representing the remainder of unused memory. The software modules A 407, B 409, C 411, and D 413 may or may not be related to each other. Being adjacent to each other without any free memory between may cause  … A 427, B 429 and C 431 are adjacent to each other and modules A 427, B 429 do not have any adjacent free memory blocks while software module C 431 has a free memory block 437 adjacent to it, introduced not intentionally, but by random chance.  Examiner note: software group herein packages. The amount of free unused memory space may be identified and calculated in a device memory. The system and method generates software update packages, see abstract and par. 0047).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include a first storage area in which a first software group is stored, a first reserved area in which the first software group is stored, a second storage area in which a second software group is stored, and a second reserved area in which the second software group is stored are arranged in order in the memory, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

As to claim 18, (a device / vehicle claim) recites substantially similar limitations to claim 6 (a device / vehicle claim) and is therefore rejected using the same art and rationale set forth above.




Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Buecherl et al. (WO2019068420A1) in view of Chen et al. (US 2005/0102660 A1) and further in view of Searle et al. (US 2016/0294614 A1).

As to claim 19, BUECHERL discloses the vehicle wherein the communication device comprises: an antenna (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1.).

BUECHERL does not explicitly disclose the vehicle wherein the communication device comprises: a telematics unit and an antenna.

However, Searle discloses the vehicle wherein the communication device comprises
a telematics unit (par. 0049, A connected device (e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity) is configured to log specified events. For example, logged events may include software and configuration updates events, system fault and performance events, system service usage notifications, telematic data, and/or the like. These events may be logged by the device's software system or by individual device components (e.g., peripheral units or electronic control units (ECUs). Further, see pars. 0046-0047); 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199